[2] The defendant having confessed in the lower court an indebtedness on said policy to the amount of $500, with 6 per cent interest per annum from the date of the fire, which occurred on March 31, 1931, and the costs of the case up to August 28, 1931, when the offer to confess judgment was made, of course the plaintiff was entitled to a judgment accordingly for the amount of $500, with interest and costs, and the case is remanded to the district court for judgment accordingly.
  Therefore, the petition for rehearing is overruled. *Page 1374